U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30th, 2011 [] Transition Report under Section 13 or 15(d) of the Exchange Act for the Transition Period from to Commission File Number: 333-123611 METISCAN, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-3613222 (I.R.S. Employer Identification No.) 11204 McPherson Road, Suite#116 Laredo, TX 78041 Telephone: (678) 315 - 5592 (Address and phone number of principal executive offices) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [_]No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [_] Smaller reporting company [X] Check whether the issuer is a “shell company” as defined in Rule 12b-2 of the Securities Exchange Act of 1934.Yes [_]No [X] The Registrant has 2,716,400,555 shares of Common Stock , par value $ 0.0001 per share, issued and outstanding as of June 30, 2011. The Registrant has 5,252,150,554 shares of Common stock, par value $.0001 per share issued and outstanding as of Aug 09, 2011. INDEX TO QUARTERLY REPORT ON FORM 10-Q Page PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Balance Sheets December 31, 2010 and June 30, 2011 3 Condensed Statements of Operations For the Six Months Ended June 30, 2011 and 2010 4 Condensed Statements of Shareholders’ Equity (Deficit) For the Six Months Ended June 30, 2011 5 Condensed Statements of Cash Flows For the Six Months Ended June 30, 2011 and 2010 7-8 Notes to Condensed Financial Statements 9-16 Item 2. Management's Discussion and Analysis or Plan of Operation 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4T. Controls and Procedures 30 PART II OTHER INFORMATION Item 1. Legal Proceedings 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 2 METISCAN, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Notes receivable TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net of accumulated depreciation PREPAID EXPENSES OTHER ASSETS OTHER NON-CURRENT ASSETS, including restricted cash of $7,954,061 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ Notes payable, current portion Customer deposit Security deposit TOTAL CURRENT LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, par value $0.0001 per share Authorized – 10,000,000 shares Issued and outstanding – 750,000 shares series “C” 75 75 Issued and outstanding – 500,000 shares series “D” 50 50 Issued and outstanding – 44 shares series “E” - - Issued and outstanding – 56 shares series “F” - - Common stock, par value $0.0001 per share Authorized – 10,000,000,000 shares Issued and outstanding – 2,716,400,555 and 2,441,400,555, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ 3 METISCAN, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED June 30, 2 (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, REVENUES $ COST OF REVENUES GROSS PROFIT EXPENSES Selling, general and administrative TOTAL EXPENSES INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest income 3 30 8 71 Gain (loss) on settlement of debt, net ) ) Interest expense ) TOTAL OTHER INCOME (EXPENSE) ) ) INCOME (LOSS) BEFORE INCOME TAXES ) ) Income tax expense - - - NET INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) NET INCOME (LOSS) FROM DISCONTINUED OPERATIONS - - NET INCOME (LOSS) ) ) NET (LOSS) PER COMMON SHARE Basic and diluted $ ) ) ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic and diluted 4 METISCAN, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE SIX MONTHS ENDED JUNE 30, 2011 (UNAUDITED) Preferred Series “A” Preferred Series “B” Preferred Series “C” Preferred Series “D” Preferred Series “E” Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Balance December 31, 2010 - $
